DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 12/21/2018 has been considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “the security system” (line 3 of claim 2). However, this recitation lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication US 2020/0191613 A1 to Englund (hereinafter “Englund”).
	Regarding claim 1, Englund discloses a fiber based sensing system (abstract) comprising a fiber optic cable arranged in various roadside location (paragraphs [0088]-[0089]) for Distributed Vibration Sensing (DVS) and Distributed Acoustic Sensing (DAS) at the various roadside locations (i.e. the disclosure of Englund teaches acoustic sensing to include sensing for vibration as well- see paragraph [0063]-[0064]); a machine learning based analyzer (paragraph [0074], [0106]-[0107]) for selectively providing any of an early warning and prevention of various detected conditions responsive to a machine learning based analysis of results from the DVS and DAS (paragraphs [0018], [0061]). 
	Regarding claim 2, Englund discloses a fiber based sensing system wherein the fiber optic cable with fiber bundle (105A-105C in Fig. 1) carries communications signals for a communications system and optical bandwidth with a security system (106, 110 in Fig. 1).
	
	Regarding claim 14, Englund discloses a computer implemented method (e.g. paragraph [0068]) for fiber based roadside condition sensing comprising: arranging a fiber optic cable in various roadside locations (Fig. 1; paragraphs [0088]-[0089]) for DVS and DAS at the various roadside locations (paragraphs [0063]-[0064]); selectively providing, by a machine learning based analyzer (paragraph [0074], [0106]-[0107]), any of an early warning and a prevention of various detected conditions responsive to a machine learning based analysis of results from the DVS and the DAS (paragraphs [0018], [0061]).
	Regarding claim 15, Englund discloses a method step further comprising sharing, by the fiber optic cable with fiber bundle (105A-105C in Fig. 1), to carry communication signals for an optical communication system and other communication signal for the DVS and DAS (106,110 in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund.
	Englund discloses a fiber based sensing system and a method for fiber based condition sensing as already discussed above, regarding claims 1 and 14. In addition, Englund discloses the use of its DAS/DVS system for detecting a wide range of various road events including gentle pedestrian footsteps and car engine sounds to loud gunshot noises or even explosions (paragraph [0061]). However, Englund does not explicitly disclose the DVS and DAS system detecting falling rocks (as claimed in claims 3, 8, 11, 16 of the present application), or mudslides (as claimed in claims 4, 9, 11, 17), or road health (as claimed in claims 5, 11, 18), or tunnel strain (as claimed in claims 6, 11, 19), or water leaks (as claimed in claims 7, 11, 20), or general road hazard conditions (as claimed in claims 10, 11). On the other hand, each and every one of these hazardous conditions are well known measurand one of ordinary skill in the art would be interested in measuring. Since the sensor system of Englund is designed to provide a “real-time” spatial and temporal acoustic and vibrational surveillance of areas occupied by the optical fiber sensor cables, one of ordinary skill in the art would be fully capable and motivated to modify the invention of Englund to measure the above-mentioned measurand ensure the safety of the surveilled area.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Englund to use its DAS/DVS to detect falling rocks, mudslides, road health, or tunnel strain, water leaks, or general road hazard conditions, as claimed in the present application. 

	Regarding claims 12-13, Englund discloses a fiber based sensing system and a method for fiber based condition sensing as already discussed above, regarding claims 1 and 14. However, it does not explicitly disclose restricting a person to a safety area, or determining a safe travel route based on the result from the machine-learning based analyzer.
	On the other hand, such evasive actions are well known and common when facing dangerous conditions, and it would be recognized as desirable course of action by any one of ordinary skill in the art. Given that the invention of Englund is directed to using DAS/DVS systems to surveille the area for safety, it would have been obvious to a person of ordinary skill in the art, before the filing date of the present application, to modify the device of Englund to restrict a person to a safety area, or determine a safe travel route based on the result from the machine-learning based analyzer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication US 2011/0292763 A1 to Coates et al. discloses the use of a distributed vibration sensing system having optical fiber cables (150, 151 in Fig. 2) for detecting ground conditions and seismic activities (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874